                   Case 1:20-cr-00015-SPW Document 28 Filed 11/20/20 Page 1 of 7
                                  United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 20-15-BLG-SPW-l
 CHRISTOPHER CLEVELAND                                                     USM Number: 11954-046
                                                                          Evangelo Arvanctes
                                                                           DefendaiU's Allorney



THE DEFENDANT:
      pleaded guilty to count(s)                         1 and 2
      pleaded noio contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 18:922G.F Prohibited Person In Possession Of A Firearm                                           12/09/2019
 26:586 ID.F Possession Of An Unregistered Firearm                                                12/09/2019




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                             November 20, 2020
                                                             Dale oflmposition of Judgment




                                                             signature of Judge

                                                             Susan P. Walters
                                                             United States District Judge
                                                             Name and Title of Judge

                                                             November 20,2020
                                                             Date
Case 1:20-cr-00015-SPW Document 28 Filed 11/20/20 Page 2 of 7
Case 1:20-cr-00015-SPW Document 28 Filed 11/20/20 Page 3 of 7
Case 1:20-cr-00015-SPW Document 28 Filed 11/20/20 Page 4 of 7
Case 1:20-cr-00015-SPW Document 28 Filed 11/20/20 Page 5 of 7
Case 1:20-cr-00015-SPW Document 28 Filed 11/20/20 Page 6 of 7
Case 1:20-cr-00015-SPW Document 28 Filed 11/20/20 Page 7 of 7
